Respondents’ bidding requirement that bidders have a certain minimum amount of net liquid assets is rationally related to the minimum financial resources necessary to perform the contracts, and, indeed, petitioner does not appear to argue otherwise. To hold, as petitioner urges, that respondents’ use of only that measure resulted, at least in petitioner’s case, in an arbitrary rejection of a responsive bid by a responsible bidder would be to substitute our judgment for that of respondents (see Matter of P & C Giampilis Constr. Corp. v Diamond, 210 AD2d 64, 66 [1994]; see generally Flacke v Onondaga Landfill Sys., 69 NY2d 355, 363 [1987]). We have considered petitioner’s other arguments and find them to be unavailing. Concur — Mazzarelli, J.E, Sweeny, Catterson, Freedman and Roman, JJ.